Per Curiam.
Plaintiff was a passenger in defendant’s bus and while seated therein her leg came in contact with the acid in a battery, part of the mechanism of the bus. A severe burn resulted and required dressings for a considerable period of time, involving thirty-six medical visits. The burns prevented her from working with a resultant loss of $18 per week for a month. A scar about the size o'f a fifty cent piece remained and this will be permanent. The injured part continues to be tender and sensitive. The jury rendered a verdict in her favor for $3,000
It is urged that the embarrassment of a scar on an obscure portion of the limb is not of serious import. The injury was to the calf of the leg. In the present style of dress, including the height of the skirt and the thinness of the hose, it cannot be said that such a scar is either in an obscure place or not subject to observation and consequent embarrassment to the plaintiff.
*269Taking into consideration the medical expenses of $84, the loss of her wages, the pain and inconvenience and the permanency of the scar, we cannot say that the amount is so clearly excessive that we should disturb it.
The rule for new trial will be discharged.